DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/5/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grzybowski et al (US 2010/0107525 A1) in view of Godbole (US 2014/0360603 A1) and Jones (US 2013/0101759 A1).
Regarding claims 1-7, 9, and 14-16, Grzybowski teaches or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention a glass article (e.g., vacuum-insulated glass panel or window) comprising a glass article surface and a glass bump extending from the glass article surface, the glass bump comprising a lower region comprising a diameter D1 defined by concavely rounded sides comprising a radius of curvature R1, wherein the concavely rounded sides join with the glass article surface and the lower region projects outward from the glass article surface; and therein would have a height H30 relative to the glass article surface; and an inflection region connecting the lower region of the glass bump and an upper region of the glass bump; and the upper region of the glass bump comprises a transition portion and a top surface, wherein the transition portion comprises a diameter D2 defined by convexly rounded sides comprising a radius of curvature R2; the diameter D2 is less than the diameter D1; the top surface comprises a diameter D3 (e.g., top portion) (abstract, para 56-67, figs 9-11, see fig 10 labeled accordingly below).
Figure 10

    PNG
    media_image1.png
    279
    541
    media_image1.png
    Greyscale

Grzybowski fails to suggest the bump is dimpled; the top surface comprises a diameter D3 defined by a concavely rounded center top portion with a height of H45 disposed between convexly rounded top portions; said concavely rounded top portion 
However, Grzybowski teaches the size, shape and height of glass-bump spacers may be controlled; wherein a rounded profile (i.e., convex) for glass-bump spacers is advantageous in that it provides minimal total contact area between the glass-bump spacers and the adjacent glass pane, thereby reducing the heat conductivity between the two glass panes. (para 56-59).
Godbole teaches spacers for insulated glass panels that comprises recesses (i.e., dimples) at the top portions of the spacers (abstract, para 46-47, claim 26, fig 7). Godbole further teaches the spacers may have a variety of shapes (para 43-49; figs 4-7); wherein spacers prevent the opposing glass sheets from collapsing in on the cavity and/or touching (abstract)
abstract, para 59-61). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the recesses or dimples of Godbole and Jones with the bumps or spacers of Grzybowski, so that the spacers contain molybdenum disulfide embedded in a face of the spacer that will contact one of the glass sheets to provide low friction. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust both the shape and size of the dimple in the spacer and the shape and size of the spacer itself, and therein the H, H30, H45, the relationship of H30 to H45, the radius of curvature of R3, the radius of curvature of R4, the radius of curvature of R1; the radius of curvature of R2 and its percent over the height, the percent of the height of the lower region, upper region, and top surface to optimize the volume available in the dimple for the molybdenum disulfide and also the frictional properties at the top of the spacer as well as to prevent the opposing glass sheets from collapsing in on the cavity and/or touching while minimizing total contact area between the glass-bump spacers and the adjacent glass pane, thereby reducing the heat conductivity between the two glass panes. It also noted that changes in shape are prima facie obvious (MPEP § 2144.04 IV B)
Regarding claims 8 and 10-12, Grzybowski teaches the bumps may have a base diameter of 300 μm to 700 μm and that the size, shape and height of the glass bump spacers may be controlled to reduce the heat conductivity between the two glass panes (para 58-69). Godbole teaches the purpose of the spacers is to keep the glass sheets from collapsing on one another (para 3). Jones teaches the spacers may be of various shapes to limit heat conduction and may comprise segments with different diameters (abstract, para 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art to change the diameter of the bump or spacer along the height of the spacer, particularly within the base range per Grzybowski as a matter of aesthetic preference as well as to permit the glass bump to be strong enough to keep the panels of glass from collapsing one another and to reduce or limit heat conduction between the two glass planes.  It also noted that changes in shape are prima facie obvious (MPEP § 2144.04 IV B)
Regarding claim 13, Grzybowski teaches the height of the bump can be about 75 to 170 μm which lies within the range of the instant claims. 
Regarding claims 17-23, Grzybowski teaches or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention a glass bump formed on a glass pane surface of a glass pane, the glass bump comprising a lower region comprising a diameter D1 defined by concavely rounded sides, wherein the lower region projects from the glass pane surface, wherein the concavely rounded sides have a radius of curvature R1 and join with the glass pane surface; an inflection region connecting the lower region of the glass bump and an upper region of the glass bump; the upper region comprising a transition portion and a top surface and therein a height H40, wherein the transition portion comprises a diameter D2 defined by convexly rounded sides, wherein the convexly rounded sides have a radius of curvature R2 and the diameter D2 is less than diameter D1; and the top surface comprise a diameter D3 (e.g., top portion) (abstract, para 56-67, figs 9-11, see fig 10 labeled accordingly below).
Figure 10

    PNG
    media_image1.png
    279
    541
    media_image1.png
    Greyscale

Grzybowski fails to suggest the bump is dimpled; the top surface comprise a diameter D3 defined by a concavely rounded top portion with a height H45 positioned between convexly rounded top portions, the convexly rounded top portions joining with the convexly rounded sides, wherein the diameter D3 is less than the diameter D2 and the convexly rounded top portions are spaced apart from the glass article surface thereby defining a height H of the dimpled glass bump; wherein 0.65H<H40<0.95H, and H45<H40; the radius of curvature of R3, the radius of curvature of R4; a volume contiguous the concavely rounded top portion and between the convexly rounded top portion, the volume being defined by a diameter D4 and the height H45; wherein 1 micron ≤ H45 ≤ 50 microns; a friction reduction material within the volume; wherein the friction reduction material comprises tungsten disulfide, molybdenum disulfide, tungsten diselanide, molybdenum diselanide, or combinations thereof.

However, Grzybowski teaches the size, shape and height of glass-bump spacers may be controlled; wherein a rounded profile (i.e., convex) for glass-bump spacers is advantageous in that it provides minimal total contact area between the glass-bump spacers and the adjacent glass pane, thereby reducing the heat conductivity between the two glass panes. (para 56-59).
Godbole teaches spacers for insulated glass panels that comprises recesses (i.e., dimples) at the top portions of the spacers (abstract, para 46-47, claim 26, fig 7). Godbole further teaches the spacers may have a variety of shapes (para 43-49; figs 4-7); wherein spacers prevent the opposing glass sheets from collapsing in on the cavity and/or touching (abstract)
Jones teaches spacers for vacuum insulating glass units wherein molybdenum disulfide embedded in or deposited on a face of the spacer that will contact one of the glass sheets to provide low friction; wherein the spacers may be of various shapes to limit heat conduction and may comprise segments with different diameters (abstract, para 59-61). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the recesses or dimples of Godbole and Jones with the bumps or spacers of Grzybowski, so that the spacers contain molybdenum disulfide embedded in a face of the spacer that will contact one of the glass sheets to provide low friction. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust both the shape and size of the dimple in the spacer and the shape and size of the spacer itself, and therein the H40, H45, the relationship of H40 to H45, the radius of curvature of R3, the radius of curvature of R4, the radius of curvature of R1; the radius of curvature of R2, and the shape and size of the top surface to optimize the volume available in the dimple for the molybdenum disulfide and also the frictional properties at the top of the spacer as well as to prevent the opposing glass sheets from collapsing in on the cavity and/or touching while minimizing total contact area between the glass-bump spacers and the adjacent glass pane, thereby reducing the heat conductivity between the two glass panes. It also noted that changes in shape are prima facie obvious (MPEP § 2144.04 IV B).

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.
Applicant contends that the prior art of record does not suggest the limitations “a lower region comprising a diameter D1 defined by concavely rounded sides comprising a radius of curvature R1, wherein the concavely rounded sides join with the glass article surface and the lower region projects outward from the glass article surface and has a height H30 relative to the glass article surface” and “the convexly rounded top portions are spaced apart from the glass article surface, thereby defining a height H of the dimpled glass bump, wherein the height H30 is 0.5H. Applicant further contends that Godbole does not disclose the shape of the glass recess, e.g., the shape at the top of the pyramid structure is flat and the spacer is not made of glass.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, Grzybowski teaches the size, shape and height of glass-bump spacers may be controlled; wherein a rounded profile (i.e., convex) for glass-bump spacers is advantageous in that it provides minimal total contact area between the glass-bump spacers and the adjacent glass pane, thereby reducing the heat conductivity between the two glass panes. (para 56-59).
Godbole teaches spacers for insulated glass panels that comprises recesses (i.e., dimples) at the top portions of the spacers (abstract, para 46-47, claim 26, fig 7). Godbole further teaches the spacers may have a variety of shapes (para 43-49; figs 4-7); wherein spacers prevent the opposing glass sheets from collapsing in on the cavity and/or touching (abstract)
Jones teaches spacers for vacuum insulating glass units wherein molybdenum disulfide embedded in or deposited on a face of the spacer that will contact one of the glass sheets to provide low friction; wherein the spacers may be of various shapes to limit heat conduction and may comprise segments with different diameters (abstract, para 59-61). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the recesses or dimples of Godbole and Jones with the bumps or spacers of Grzybowski, so that the spacers contain molybdenum disulfide embedded in a face of the spacer that will contact one of the glass sheets to provide low friction. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust both the shape and size of the dimple in the spacer and the shape and size of the spacer itself, and therein the H, H30, H40 H45, the relationship of H30 to H45 or H40 to H45, the radius of curvature of R3, the radius of curvature of R4, the radius of curvature of R1; the radius of curvature of R2 and its percent over the height, the percent of the height of the lower region, upper region, and top surface to optimize the volume available in the dimple for the molybdenum disulfide and also the frictional properties at the top of the spacer as well as to prevent the opposing glass sheets from collapsing in on the cavity and/or touching while minimizing total contact area between the glass-bump spacers and the adjacent glass pane, thereby reducing the heat conductivity between the two glass panes. It also noted that changes in shape are prima facie obvious (MPEP § 2144.04 IV B)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783